Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2017

                                       No. 04-17-00250-CV

                         IN THE INTEREST OF C.A.L.B., A CHILD,

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-03-0129-CVW
                     Honorable Melissa Uram-Degerolami, Judge Presiding


                                          ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellee’s brief was originally due on July 17, 2017. On July 18, 2017, the State filed its first
request asking for a fourteen-day extension of time in which to file its brief.

        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on April 13, 2017. The request is GRANTED; however, no further
extensions of time will be granted. Appellee is hereby ORDERED to file its brief no later than
July 31, 2017.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk